Citation Nr: 0636639	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  02-18 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
January 31, 2005, for lumbosacral strain.  

2.  Entitlement to a rating in excess of 20 percent from 
January 31, 2005, for lumbosacral strain.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served in the National Guard and had 
active duty for training from June 12, 1982 to June 26, 1982.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Jackson, Mississippi, Regional Office 
(RO) that were based upon a claim filed April 13, 2001.  

When this matter was last before the Board in October 2004, 
it was remanded to the RO for the development of the issue of 
entitlement to a disability rating in excess of 10 percent 
for lumbosacral strain.  Following the completion of the 
requested development, the RO issued a rating decision and a 
supplemental statement of the case in January 2006 that 
increased the disability evaluation of lumbosacral strain to 
20 percent, effective from January 31, 2005.  The case was 
subsequently returned to the Board and is now ready for 
appellate review.  


FINDINGS OF FACT

1.  Prior to January 31, 2005, the veteran's lumbosacral 
strain was manifested by subjective complaints of chronic low 
back pain on motion, with no other physical findings to 
confirm the pathology.  This resulted in no more than 
generally slight limitation of motion, even when taking into 
consideration reduced motion due to fatigability, lack of 
endurance, and increased pain on exacerbations.  The 
objective medical evidence did not demonstrate forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less, favorable ankylosis of the entire thoracolumbar spine, 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in the standing position, nor 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position prior to January 31, 2005.

2.  Since January 31, 2005 through the present, the veteran's 
service-connected lumbosacral strain has been manifested by 
no more than moderate limitation of lumbar spine motion, 
including as a result of pain and dysfunction, with radicular 
pain and intermittent paresthesias in the lower extremities 
equivalent to mild incomplete paralysis; and is without 
evidence of forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, favorable ankylosis of the 
entire thoracolumbar spine, listing of the whole spine to the 
opposite side with a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, 
abnormal mobility on forced motion, moderately severe, 
severe, or pronounced intervertebral disc syndrome, or 
incapacitating episodes of intervertebral disc syndrome 
requiring bed rest within any 12 month period.

3.  Since January 31, 2005, the veteran's lumbosacral strain 
has resulted in radicular pain and intermittent paresthesias 
in the lower extremities equivalent to mild incomplete 
paralysis.  


CONCLUSIONS OF LAW

1.  Prior to January 31, 2005, the criteria for a disability 
evaluation in excess of 10 percent for lumbosacral strain was 
not demonstrated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5295 (2002) Diagnostic 
Codes 5237, 5242 (2006).

2.  Since January 31, 2005, the criteria for a disability 
evaluation in excess of 20 percent for lumbosacral strain has 
not been demonstrated.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (2002) 
Diagnostic Codes 5237, 5242 (2006).

3.  Since January 31, 2005, the criteria for a separate 10 
percent disability evaluation for left stenosis at L5-S1 and 
right stenosis at L4-5 with radicular pain and intermittent 
paresthesias in the lower extremities have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.123, 4.124, 
4.124a, Diagnostic Codes 5292 (2002), Diagnostic Codes 5243, 
8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case the veteran received VCAA notification in 
letters dated in April 2001, June 2003, and February 2005.  
The RO's notice letters informed the veteran that he could 
provide evidence to support his claim for an increased rating 
or location of such evidence and requested that he provide 
any evidence in his possession.  The notice letter notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send records 
pertinent to his claim, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating.  Further, in 
a May 2006 letter, the veteran was provided a letter 
outlining the criteria for establishing effective dates.  
Moreover, the veteran was provided notice of the regulations 
for evaluating his low back in the July 2002 statement of the 
case and supplemental statements of the case dated in July 
2003 and January 2006, and he has not otherwise argued 
failure of notice.  As such, any defect with respect to the 
content of the notice requirement was non-prejudicial.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

The evidence of record includes outpatient treatment records 
from the Jackson VA Medical Center (VAMC).  The veteran has 
been afforded multiple VA examinations for the purpose of 
determining the nature and severity of his service connected 
low back disability.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled." 38 C.F.R. § 4.40.

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumbar spine, a 40 percent evaluation is warranted for 
severe limitation motion.  A 20 percent rating is assigned 
for moderate limitation of motion.  A slight limitation of 
motion warrants a 10 percent evaluation.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295 provides that a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002) (effective prior to September 26, 
2003).

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243.  A 
100 percent evaluation is warranted for intervertebral disc 
syndrome with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease or for 
unfavorable ankylosis of the entire spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent evaluation is 
warranted for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 20 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Note (1) provides that VA 
should evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Note (2) states that for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees. Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Note (5) provides that for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Note (6) directs to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

Service connection for lumbosacral strain was granted in 
March 1989 and assigned a 20 percent disability rating under 
Diagnostic Code 5295, effective from December 1988.  In April 
2000, the disability evaluation for lumbosacral strain was 
decreased from a 20 percent rating to a 10 percent rating.  
That rating remained in effect until the veteran filed the 
current claim for an increased rating in April 2001.  During 
the pendency of the appeal, the rating assigned to the 
veteran's lumbosacral strain was increased to 20 percent, 
effective from January 31, 2005.  

Given that the increase granted during the pendency of this 
appeal was not made effective as of the date of the veteran's 
claim, the Board must sequentially consider the issues of 
entitlement to a rating in excess of 10 percent prior to  
January 31, 2005, and entitlement to a rating in excess of 20 
percent from January 31, 2005.  

On review of the evidence of record, the Board finds that the 
veteran's low back disability is appropriately evaluated as 
10 percent disabling to January 30, 2005, and 20 percent 
disabling from January 31, 2005.  The evidence also 
establishes that a 10 percent disability evaluation for 
neurological manifestations attributed to the lumbosacral 
strain can be granted, effective from January 31, 2005, but 
not before.  

Prior to the VA examination that was conducted on January 31, 
2005, the evidence did not show more than generally slight 
limitation of motion, even when taking into consideration 
reduced motion due to fatigability, lack of endurance, and 
increased pain on exacerbations.  The objective medical 
evidence did not demonstrate muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position, nor severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, nor abnormal mobility on forced motion.  
The evidence also did not demonstrate forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Without such 
pathology, a disability evaluation greater than 10 percent 
was not warranted.  

Specifically, upon VA spine examination in January 2001, the 
veteran's range of motion of the lumbar spine was flexion to 
20 degrees, extension to 10 degrees, and lateral bending to 
each side to 15 degrees.  Axial compression and simulated 
rotation caused low back pain.  It is significant in this 
analysis to note, however, that the physician conducting the 
examination could find no objective evidence of disease to 
explain the veteran's symptoms.  The examiner explained that 
in a patient whose other responses are anatomically 
inconsistent, voluntary restriction of motion should be 
strongly considered.  Upon neurological evaluation, deep 
tendon reflexes were active and equal in the knees and 
ankles, bilaterally.  The veteran could walk on his heels 
and toes without difficulty, and squat and rise without 
assistance.  There was no motor weakness, sensory deficit, 
or evidence of muscle atrophy in either lower extremity.  X-
rays revealed no evidence of fracture, dislocation, 
narrowing of the disc or osteophyte formation.  

Upon VA examination in June 2003, the veteran was shown to 
have slightly greater motion in the lumbar spine than 
previously demonstrated.  Limitation of motion with 
complaints of pain throughout were measured as flexion to 30 
degrees, extension to 0 degrees, and lateral bending to each 
side to 20 degrees.  Once again, however, the examiner could 
find no objective evidence of organic pathology by physical 
or x-ray examination to explain the veteran's symptoms.  The 
examining physician exclaimed that the range of motion 
demonstrated by the veteran could not be relied upon when it 
was accompanied by nonanatomical responses.  Further, the 
examiner could detect no objective evidence of weakness, 
incoordination, fatigability.  Moreover, there was no 
detectable muscle spasm, and deep tendon reflexes were active 
and equal in the knees and ankles bilaterally, with no motor 
weakness or sensory deficit in the lower extremities, and no 
evidence of atrophy.  

The Board acknowledges the fact that the limitation of motion 
demonstrated upon the foregoing VA examinations in 2001 and 
2003 would normally support the assignment of a higher (20 
percent to 40 percent) rating for moderate to severe 
limitation of motion of the lumbar spine.  The Board's 
attention is directed, however, to the consistent conclusions 
reached by the examiner during the course of two distinct 
examinations; namely that the range of lumbar motion 
demonstrated by the veteran could not be relied upon since 
there was no objective evidence of disease to explain the 
veteran's symptoms.  By the same token, this same medical 
evidence does not reflect objective evidence of pain, 
instability, or weakness greater than that contemplated by 
the 10 percent rating prior to January 30, 2005.  Once again, 
there was no evidence of disease to explain the veteran's 
symptom, presumably including the symptoms of pain on motion.  
In view of the forgoing, the Board finds that the veteran's 
complaints and the aforementioned additional loss of motion 
have been considered in this analysis.  Even considering such 
pathology, given the lack of objective evidence of disease, 
the veteran's loss of motion is still considered no more than 
slight.  Application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
therefore does not provide a basis for a rating higher than 
10 percent prior to January 30, 2005.

In contrast, however, the evidence establishes that veteran's 
low back disability is appropriately evaluated as 20 percent 
disabling from January 31, 2005.  

Specifically, pursuant to the Board's October 2004 remand, 
the veteran underwent VA spine examination on January 31, 
2005.  It was noted in the report of that examination, that 
the claims file had been reviewed.  Based upon that review, 
the examiner referenced a March 2004 Magnetic Resonance 
Imaging (MRI) that had disclosed left foraminal stenosis of 
L5-S-1 and right foraminal stenosis of L4-5.  The examiner's 
impression was foraminal stenosis of the lumbar spine with 
radicular pain radiating into both lower extremities.  In 
discussion, the examiner explained that the veteran does have 
radicular pain, as well as intermittent paresthesias in the 
lower extremities secondary to nerve involvement at the 
foraminal stenosis in the lumbar spine bilaterally.  

Upon testing for range of motion of the back, the veteran 
could not extend over 10 degrees of forward flexion.  He 
would extend to 40 degrees of flexion, stopping in both 
modalities secondary to pain.  He had a lateral flexion of 10 
degrees bilaterally and rotation of 10 degrees bilaterally 
stopping secondary to the onset of severe pain.  The pain was 
not only expressed verbally, but also by the veteran's 
flinching and at times even grabbing at his back secondary to 
the onset of pain.  

The Board notes that consistent with the prior examinations, 
during the course of the January 2005 examination, there was 
found to be no motor or sensory loss in either extremity, and 
no atrophy was present indicative of any muscle disuse.  In 
contrast to the prior 2000 and 2003 examinations, however, 
the examiner in the January 2005 examination did not discount 
the loss or range of motion and other symptoms as being 
inconsistent with objective pathology.  In fact, in the 
January 2005 examination, bilateral foraminal stenosis of the 
lumbar spine was diagnosed, and presumably accounted for the 
pathological symptoms found, including such loss of range of 
motion.  The Board finds, therefore, that the results of the 
January 2005 VA spine examination reflect moderate disability 
that supports the assignment of the higher 20 percent 
disability rating, effective from the date of this latter 
examination.  The Board also finds, however, that the medical 
evidence does not reflect objective evidence approaching 
severe range of motion, even when considering the influence 
of pain, instability, or weakness, so as to warrant an 
evaluation greater than that contemplated by the 20 percent 
rating.  

The Board acknowledges that the VAMC outpatient treatment 
records dated from when the veteran filed the current claim 
through July 2005 reflect his continued complaints of chronic 
low back pain.  There is no greater objective pathology shown 
in these records than that shown in the VA examination 
reports described above.  In summary, the report of the 
January 2005 VA examination reflects the most representative 
pathology associated with the veteran's low back disorder.  
This was shown to be no more than moderate impairment, 
however, including any additional loss of range of motion 
based upon pain.  In view of the forgoing, the Board finds 
that the veteran's complaints and the aforementioned 
additional loss of motion were considered when the veteran 
was granted the 20 percent rating for his low back disorder.  
Application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 therefore 
does not provide a basis for a rating higher than 20 percent.  
Thus, the preponderance of the evidence is against an 
evaluation in excess of 20 percent for the veteran's low back 
disorder.

Essentially, there was also no evidence of listing of the 
whole spine or a positive Goldthwaite's sign, which are 
necessary findings to achieve a 40 percent rating under 
Diagnostic Code 5295.  On the contrary, the January 2005 VA 
examination indicated that the veteran's was able to stand on 
his toes and heels and partially squat with assistance in 
balance, indicating to the examiner that there was still 
motor activity in the lower extremities.  Further, although 
he had some tenderness of the paraspinous muscles, there was 
no overt muscle spasm noted.  

Consideration has also been given as to whether a higher 
disability evaluation could be assigned under Diagnostic 
Codes 5293 or 5243, intervertebral disc syndrome.  However, 
there is no evidence to support a diagnosis of intervertebral 
disc syndrome.  The January 2005 examination indicated that 
the veteran had some intermittent parasthesias in the left 
lower extremities.  However, there was no evidence of muscle 
atrophy.  A diagnosis of intervertebral disc syndrome was not 
rendered either by MRI or x-ray.  A disability evaluation 
under the criteria for intervertebral disc syndrome would 
therefore be inappropriate.

It is important at this juncture to note that because the 
March 2004 MRI had shown organic pathology of borderline left 
stenosis at L5-S1 and borderline right stenosis at L4-5, the 
examiner who had conducted the 2001 and 2003 VA spine 
examinations described above, was asked by the RO to comment 
upon whether such pathology could have accounted for the 
complaints of pain noted in those examinations.  In a June 
2005 report, the examiner noted that the veteran's claims 
file had been reviewed, but the veteran had not been 
examined.  The examiner explained that at the time of the 
prior examinations, there was no evidence of pathology in the 
lumbar spine that would lead to spinal stenosis.  He 
explained further that "borderline stenosis" does not 
necessarily cause any symptoms, and that on both prior 
examinations the veteran gave nonanatomical responses.   

Finally, as noted above, under the regulations effective 
September 26, 2003, VA can award a separate rating for any 
associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  The Board must 
discuss, therefore, whether a separate evaluation can be 
awarded based upon any neurological pathology found in the 
instant case.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

The aforementioned and discussed January 31, 2005 VA spine 
examination indicates that the veteran experiences some 
neurological manifestations, which may be associated with his 
low back disability.  The examiner described the veteran as 
having left foraminal stenosis of L5-S-1 and right foraminal 
stenosis of L4-5.  The examiner's impression was foraminal 
stenosis of the lumbar spine with radicular pain radiating 
into both lower extremities.  In discussion, the examiner 
explained that the veteran does have radicular pain, as well 
as intermittent paresthesias in the lower extremities 
secondary to nerve involvement at the foraminal stenosis in 
the lumbar spine bilaterally.  Accordingly, the Board will 
evaluate these neurological manifestations pursuant to 
Diagnostic Code 8520, Sciatic nerve.  

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent),or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720.  It 
is noted that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.

The Board recognizes that during the course of the January 
2005 examination, there was found to be no motor or sensory 
loss in either extremity, and no atrophy was present 
indicative of any muscle disuse.  Moreover, the cause of the 
radicular pathology, left stenosis at L5-S1 and right 
stenosis at L4-5, has been described as no more than 
"borderline."  Given the additional findings of radicular 
pain and intermittent paresthesias in the lower extremities, 
however, the Board may resolve the benefit of the doubt in 
favor of the veteran, and find that evidence supports the 
award of a separate rating for mild paralysis of the sciatic 
nerve, and that a 10 percent evaluation is warranted under 
Diagnostic Code 8520 based upon the neurological 
manifestations attributed to the low back disability, 
effective from January 31, 2005.  Essentially, such pathology 
has not been disassociated from the veteran's service-
connected lumbosacral strain.  

The objective evidence of record prior to January 31, 2005, 
however, does not afford the veteran a separate rating on 
this basis.  Essentially, there was no evidence of 
neurological deficiency.  To the contrary, upon the two 
earlier objective examinations detailed above, there was no 
detectable muscle spasm, and deep tendon reflexes were active 
and equal in the knees and ankles bilaterally, with no motor 
weakness or sensory deficit in the lower extremities, and no 
evidence of atrophy.  Thus, the veteran's lumbosacral strain 
cannot be afforded an additional disability evaluation for 
neurological pathology prior to January 31, 2005.  


ORDER

Entitlement to a rating in excess of 10 percent prior to 
January 31, 2005, for lumbosacral strain is denied.  

Entitlement to a rating in excess of 20 percent from January 
31, 2005, for lumbosacral strain is denied.  

Entitlement to a 10 percent disability evaluation for 
neurological manifestations attributed to the lumbosacral 
strain, effective from January 31, 2005, is granted, subject 
to the criteria governing payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


